NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             15-OCT-2021
                                             07:59 AM
                                             Dkt. 70 OAWST


                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                          STATE OF HAWAI#I


               EMI M. TANAKA, Claimant-Appellant, v.
           PACIFIC SOUVENIR GROUP, INC., C/O PROSERVICE
                 HAWAII-HRO DIV., Employer-Appellee,
                                 and
     HEADLAND INSURANCE COMPANY, Insurance Carrier-Appellee,
                                 and
          PROSERVICE HAWAII, Insurance Adjuster-Appellee

  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2015-323; DCD NO. 2-14-02233)


           ORDER GRANTING STIPULATION TO DISMISS APPEAL
         (By: Ginoza, C.J., Hiraoka and Wadsworth, JJ.)

          Upon consideration of the "Stipulation to Dismiss with
Prejudice Pursuant to Rule 42(b) HRAP" filed on September 28,
2021, by Emi M. Tanaka, Claimant-Appellant (Appellant), Pacific
Souvenir Group, Inc., c/o Proservice Hawaii-HRO DIV., Employer-
Appellee, Headland Insurance Co., Insurance Carrier-Appellee, and
Proservice Hawaii, Insurance Adjuster-Appellee, the papers in
support, and the record, it appears that (1) the appeal has been
docketed; (2) the parties stipulate to dismiss the appeal
pursuant to Hawai#i Rules of Appellate Procedure Rule 42(b); (3)
the stipulation is dated and signed by counsel for all parties
appearing in the appeal, but it does not specify the terms as to
payment of costs; and (4) nonetheless, the court will construe
the stipulation as Appellant's motion to dismiss the appeal under
HRAP Rule 42(b), and grant the requested relief.
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the motion is
granted and the appeal is dismissed with prejudice.

          DATED: Honolulu, Hawai#i, October 15, 2021.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge


                                      /s/ Keith K. Hiraoka
                                      Associate Judge


                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2